Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Allowable Subject Matter
Claims 2, 4-7, 10, 12-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
2. (Currently Amended) The method as recited in claim 1, further comprising:
accepting a second user request wherein a second subset of the documents are flagged by the user;
determining whether a number of flagged documents exceeds a second threshold;
creating a second document subset for the second user request, wherein the second document set is a complemental document set containing the documents in the target document set which are not flagged in the second user request; and
responsive to exceeding the second threshold, creating a complemental secondary flag table for the second document subset and storing flag data for the first document subset in the secondary flag table; constructing a complemental secondary flag document set.

5. (Currently Amended) The method as recited in claim 3, wherein the merging of the flag data from the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is triggered when an amount of flag data in the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is larger than a third threshold.
6. (Currently Amended) The method as recited in claim 3, wherein the merging of the flag data from the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is coordinated to occur concurrently with a garbage collection operation.
7. (Currently Amended) The method as recited in claim 3, wherein the third threshold is a cumulative number of documents in secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables.
10. (Currently Amended) The apparatus as recited in claim 9, further comprising:
program code, operative to accept a second user request wherein a second subset of the documents are flagged by the user;
program code, operative to determine whether a number of flagged documents exceeds a second threshold;

program code responsive to exceeding the second threshold operative to create a complemental secondary [[slave]] flag table for the second document subset and storing flag data for the first document subset in the secondary [[slave]] flag table; constructing a complemental secondary [[slave]] flag document set; and,
program code, operative to create secondary [[slave]] flags data for the complemental document set.
12. | (Currently Amended) The apparatus as recited in claim 11, wherein flag data from secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables are periodically merged into the primary [[master]] flag table, wherein an order that the flag data from the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is merged is based on order of creation of the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables.
13. (Currently Amended) The apparatus as recited in claim 11, wherein the merging of the flag data from the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is triggered when an amount of flag data in the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is larger than a third threshold.
14. (Currently Amended) The apparatus as recited in claim 11, wherein the merging of the flag data from the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is coordinated to occur concurrently with a garbage collection operation.
16. | (Currently Amended) The product as recited in claim 15, further comprising:

program code, operative to determine whether a number of flagged documents exceeds a second threshold;
program code, operative to create a second document subset for the second user request, wherein the second document set is a complemental document set containing the documents in the target document set which are not flagged in the second user request; and
program code responsive to exceeding the second threshold operative to create a complemental secondary [[slave]] flag table for the second document subset and storing flag data for the first document subset in the secondary [[slave]] flag table; constructing a complemental secondary [[slave]] flag document set; and,
program code, operative to create secondary [[slave]] flags data for the complemental document set.
18. (Currently Amended) The apparatus as recited in claim 17, wherein flag data from secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables are periodically merged into the primary [[master]] flag table, wherein an order that the flag data from the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is merged is based on order of creation of the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables.
19. (Currently Amended) The product as recited in claim 17, wherein the merging of the flag data from the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is triggered when an amount of flag data in the secondary [[slave]] flag tables and complemental secondary [[slave]] flag tables is larger than a third threshold.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 
i) wherein a first subset of the documents is flagged by the user.  
ii) determining whether a number of flagged documents exceeds a first threshold.   
The metes and bounds of the claimed invention cannot be determined because it is unclear whether a difference, if any exists between a first subset of flagged documents and a number of flagged documents.  Under BRI, it will be assumed for this first examination on the merits that first subset of flagged documents is the same as a number of flagged documents.   
Furthermore, claim 1 recites:
 iii) wherein a first subset of the documents is flagged by the user.
iv) creating a primary flag table for the target document set. 

Claims 1-8 do not correct the deficiencies of claim 1.
Claim 9-20 are rejected on the same basis as claims 1-8.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2011/0029504) in view of Fredricksen (US 2012/0271852) in view of McLane (US 2006/0253423) in view of LeGonidec (US 9,779,358) and further in view of Chang (US 2013/0097168).  
Regarding claim 1, King discloses:
accepting a first user request to specify a target document set 
	King claim 46 The method of claim 24 wherein a plurality of indexes are constructed in the private network, each index covering a subset of the identified documents for which users in a different group of users are permitted to search, such that the rendered document is covered in a distinguished index for a distinguished group of users, the method further comprising, at the 

wherein a first subset of the documents is flagged by a user;
	King [0513] Alternatively, a single index may be published for the firm, with actual access to specific documents or groups of documents controlled at the firm's portal. In some embodiments, such documents are flagged in the exported index, either (1) to prevent caching of these documents on the public search engine server, or (2) to require that copies of these documents cached on the public search engine server are accessible only to users authorized by the firm.

creating a primary flag table for the target document set;
King discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Fredricksen discloses: 
	Fredricksen [0040] In some embodiments, the record also includes a repository flag (table 213) that indicates that the corresponding document should be obtained from the search engine repository 140.
Under BRI, target document set = first subset of flagged documents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of Fredricksen for the purpose of including a repository flag table. 



King claim 46 The method of claim 24 wherein a plurality of indexes are constructed in the private network, each index covering a subset of the identified documents for which users in a different group of users are permitted to search, such that the rendered document is covered in a distinguished index for a distinguished group of users, the method further comprising, at the index publication server: determining that the distinguished user is among the distinguished group of users; and using the distinguished index to generate the query result.

determining whether a number of flagged documents exceeds a first threshold;
King discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, McLane discloses:
	McLane claim 19. A system for creating a data store of related documents comprising: a plurality of documents segmented into groups of related documents; a device to compare the magnitude of the relationship between a document and each group of related documents and to flag documents where the relationship exceeds a threshold; and a data store to hold the flagged documents.
Under BRI, number of flagged documents = first subset of documents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of McLane for the purpose of flagging documents where the relationship exceeds a threshold.   



McLane claim 19. A system for creating a data store of related documents comprising: a plurality of documents segmented into groups of related documents; a device to compare the magnitude of the relationship between a document and each group of related documents and to flag documents where the relationship exceeds a threshold; and a data store to hold the flagged documents.
Under BRI, number of flagged documents = first subset of documents. 

merging the flag data in the secondary flag table into the primary flag table.
King discloses the elements of the claimed invention a noted but does not disclose above limitation.  However, LeGonidec discloses:
	Le Gonidec [0033] FIG. 6 shows a correspondence table G.sub.CRP that is also used in the module MOD.sub.FD. The table G.sub.CRP associates pairs constituted by one or more failures and one or more state flags. To obtain failure information, the state flags mentioned in the table in register with the failure are merged after being weighted by the coefficients given in the table.  In a particular embodiment, the flags are merged in pairs, beginning with the flags numbered 1 and 2, then merging the result of this merger with the flag 3, and then merging the result of this additional merger with the flag 4, and so on, until all of the flags having a non-zero weighting coefficient for the failure in question have been used up. 


Arguably, LeGonidec does not disclose merging tables.  However, Chang discloses:
	Chang [0081] FIG. 13 illustrates an example 1300 of merging tables by appending additional columns. Document 1 has four columns 1302 and so does document 2 (e.g., 1304). A merger 1306 of the two documents has the first three columns identical to each other and create two new columns, one from the fourth column in Document 1 and one from the fourth column in Document 2. The merged table now has five columns, which in this case better and more concisely represents a summary of the original content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of Chang for the purpose of merging tables by appending additional columns. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King, Fredricksen, McLane, LeGonidec and Chang and further in view of Pejic (US 2003/0229470) 
Regarding claim 3, the combination of King, Fredricksen, McLane, LeGonidec and Chang discloses accepting a third user request wherein a third subset of the documents are flagged by the user; and responsive to a number of flagged documents not exceeding the first threshold, updating flag data in the primary flag table for flag data corresponding to the third document subset.
FIG. 6 shows a correspondence table G.sub.CRP that is also used in the module MOD.sub.FD. The table G.sub.CRP associates pairs constituted by one or more failures and one or more state flags. To obtain failure information, the state flags mentioned in the table in register with the failure are merged after being weighted by the coefficients given in the table.  In a particular embodiment, the flags are merged in pairs, beginning with the flags numbered 1 and 2, then merging the result of this merger with the flag 3, and then merging the result of this additional merger with the flag 4, and so on, until all of the flags having a non-zero weighting coefficient for the failure in question have been used up. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of LeGonidec for the purpose of merging flags in pairs.
Arguably, LeGonidec discloses not exceeding the first threshold.  However, Pejic discloses:  
	Pejic [0054 If the total number of documents for the technology type is greater than or equal to this threshold, then the technology type is flagged as a core technology in block 808. If the number of documents for the technology type is less than this threshold, then in block 806 the technology type is either not flagged or flagged as not being a core technology. This is preferably performed for each technology type and each patent assignee, though the analysis can be limited to selected sub-sets of one or more technology types and one or more patent assignees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of King, Fredricksen, McLane, LeGonidec and Chang to obtain above limitation based on the teachings of Pejic for the purpose of noting the number of document for the technology type is less than the threshold.   

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King, Fredricksen, McLane, LeGonidec and Chang and further in view of Nair (US 7,958,091). 
Regarding claim 8, the combination of King, Fredricksen, McLane, LeGonidec and Chang discloses the elements of the claimed invention as noted but does not disclose wherein an indicator is set to specify whether said set is to enable or disable.  However, Nair discloses:
	Nair claim 14, A method as in claim 13, wherein the semaphore is implemented as an executive flag (exec-flag) indicator that signals the enable or disable state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of King, Fredricksen, McLane, LeGonidec and Chang to obtain above limitation based on the teachings of Nair for the purpose of signaling the enable or disable state.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Fredricksen in view of McLane in view of LeGonidec and further in view of Chang.  
Regarding claim 9, King discloses:
a processor
computer memory holding computer program instructions executed by the processor for document flagging, the computer program instructions comprising:
	King, [0046] 

program code, operative to accept a first user request to specify a target document set 
The method of claim 24 wherein a plurality of indexes are constructed in the private network, each index covering a subset of the identified documents for which users in a different group of users are permitted to search, such that the rendered document is covered in a distinguished index for a distinguished group of users, the method further comprising, at the index publication server: determining that the distinguished user is among the distinguished group of users; and using the distinguished index to generate the query result.

wherein a first subset of the documents is flagged by a user;
King [0513] Alternatively, a single index may be published for the firm, with actual access to specific documents or groups of documents controlled at the firm's portal. In some embodiments, such documents are flagged in the exported index, either (1) to prevent caching of these documents on the public search engine server, or (2) to require that copies of these documents cached on the public search engine server are accessible only to users authorized by the firm.

program code, operative to create a primary [[master]] flag table for the target document set;
King discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Fredricksen discloses: 
	Fredricksen [0040] In some embodiments, the record also includes a repository flag (table 213) that indicates that the corresponding document should be obtained from the search engine repository 140.
Under BRI, target document set = first subset of flagged documents. 


program code, operative to create a first document subset matching the first user request;
King claim 46 The method of claim 24 wherein a plurality of indexes are constructed in the private network, each index covering a subset of the identified documents for which users in a different group of users are permitted to search, such that the rendered document is covered in a distinguished index for a distinguished group of users, the method further comprising, at the index publication server: determining that the distinguished user is among the distinguished group of users; and using the distinguished index to generate the query result.

program code, operative to determine whether a number of flagged documents exceeds a first threshold;
King discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, McLane discloses:
	McLane claim 19. A system for creating a data store of related documents comprising: a plurality of documents segmented into groups of related documents; a device to compare the magnitude of the relationship between a document and each group of related documents and to flag documents where the relationship exceeds a threshold; and a data store to hold the flagged documents.
Under BRI, number of flagged documents = first subset of documents. 


program code, responsive to exceeding the first threshold to create a secondary [[slave]] flag table for the first document subset and storing flag data corresponding to the first document subset in the secondary [[slave]] flag table; 
McLane claim 19. A system for creating a data store of related documents comprising: a plurality of documents segmented into groups of related documents; a device to compare the magnitude of the relationship between a document and each group of related documents and to flag documents where the relationship exceeds a threshold; and a data store to hold the flagged documents.

program code, operative to merge the flag data in the secondary [[slave]] flag table into the primary [[master]] flag table.
King discloses the elements of the claimed invention a noted but does not disclose above limitation.  However, LeGonidec discloses:
	Le Gonidec [0033] FIG. 6 shows a correspondence table G.sub.CRP that is also used in the module MOD.sub.FD. The table G.sub.CRP associates pairs constituted by one or more failures and one or more state flags. To obtain failure information, the state flags mentioned in the table in register with the failure are merged after being weighted by the coefficients given in the table.  In a particular embodiment, the flags are merged in pairs, beginning with the flags numbered 1 and 2, then merging the result of this merger with the flag 3, and then merging the 4, and so on, until all of the flags having a non-zero weighting coefficient for the failure in question have been used up. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of LeGonidec for the purpose of merging flags in pairs. 

Arguably, LeGonidec does not disclose merging tables.  However, Chang discloses:
	Chang [0081] FIG. 13 illustrates an example 1300 of merging tables by appending additional columns. Document 1 has four columns 1302 and so does document 2 (e.g., 1304). A merger 1306 of the two documents has the first three columns identical to each other and create two new columns, one from the fourth column in Document 1 and one from the fourth column in Document 2. The merged table now has five columns, which in this case better and more concisely represents a summary of the original content.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of Chang for the purpose of merging tables by appending additional columns. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King, Fredricksen, McLane, LeGonidec and Chang and further in view of Pejic.
Regarding claim 11, the combination of King, Fredricksen, McLane, LeGonidec and Chang discloses program code, operative to accept a third user request wherein a third subset of the documents are flagged by the user; and 

Le Gonidec [0033] FIG. 6 shows a correspondence table G.sub.CRP that is also used in the module MOD.sub.FD. The table G.sub.CRP associates pairs constituted by one or more failures and one or more state flags. To obtain failure information, the state flags mentioned in the table in register with the failure are merged after being weighted by the coefficients given in the table.  In a particular embodiment, the flags are merged in pairs, beginning with the flags numbered 1 and 2, then merging the result of this merger with the flag 3, and then merging the result of this additional merger with the flag 4, and so on, until all of the flags having a non-zero weighting coefficient for the failure in question have been used up. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of LeGonidec for the purpose of merging flags in pairs.
Arguably, LeGonidec discloses not exceeding the first threshold.  However, Pejic discloses:  
	Pejic [0054 If the total number of documents for the technology type is greater than or equal to this threshold, then the technology type is flagged as a core technology in block 808. If the number of documents for the technology type is less than this threshold, then in block 806 the technology type is either not flagged or flagged as not being a core technology. This is preferably performed for each technology type and each patent assignee, though the analysis can be limited to selected sub-sets of one or more technology types and one or more patent assignees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of King, Fredricksen, McLane, LeGonidec and the number of documents for the technology type is less than the threshold.   

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Fredricksen in view of McLane in view of LeGonidec and further in view of Chang.  
Regarding claim 15, King discloses:
a processor
computer memory holding computer program instructions executed by the processor for document flagging, the computer program instructions comprising:
	King, [0046] 

program code, operative to accept a first user request to specify a target document set 
King claim 46 The method of claim 24 wherein a plurality of indexes are constructed in the private network, each index covering a subset of the identified documents for which users in a different group of users are permitted to search, such that the rendered document is covered in a distinguished index for a distinguished group of users, the method further comprising, at the index publication server: determining that the distinguished user is among the distinguished group of users; and using the distinguished index to generate the query result.

wherein a first subset of the documents is flagged by a user;
King [0513] Alternatively, a single index may be published for the firm, with actual access to specific documents or groups of documents controlled at the firm's portal. In some embodiments, such documents are flagged in the exported index, either (1) to prevent caching of 

program code, operative to create a primary [[master]] flag table for the target document set;
King discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Fredricksen discloses: 
	Fredricksen [0040] In some embodiments, the record also includes a repository flag (table 213) that indicates that the corresponding document should be obtained from the search engine repository 140.
Under BRI, target document set = first subset of flagged documents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of Fredricksen for the purpose of including a repository flag table. 

program code, operative to create a first document subset matching the first user request;
King claim 46 The method of claim 24 wherein a plurality of indexes are constructed in the private network, each index covering a subset of the identified documents for which users in a different group of users are permitted to search, such that the rendered document is covered in a distinguished index for a distinguished group of users, the method further comprising, at the index publication server: determining that the distinguished user is among the distinguished group of users; and using the distinguished index to generate the query result.


King discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, McLane discloses:
	McLane claim 19. A system for creating a data store of related documents comprising: a plurality of documents segmented into groups of related documents; a device to compare the magnitude of the relationship between a document and each group of related documents and to flag documents where the relationship exceeds a threshold; and a data store to hold the flagged documents.
Under BRI, number of flagged documents = first subset of documents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of McLane for the purpose of flagging documents where the relationship exceeds a threshold.   

program code, responsive to exceeding the first threshold to create a secondary [[slave]] flag table for the first document subset and storing flag data corresponding to the first document subset in the secondary [[slave]] flag table; 
McLane claim 19. A system for creating a data store of related documents comprising: a plurality of documents segmented into groups of related documents; a device to compare the magnitude of the relationship between a document and each group of related documents and to flag documents where the relationship exceeds a threshold; and a data store to hold the flagged documents.


King discloses the elements of the claimed invention a noted but does not disclose above limitation.  However, LeGonidec discloses:
	Le Gonidec [0033] FIG. 6 shows a correspondence gtable G.sub.CRP that is also used in the module MOD.sub.FD. The table G.sub.CRP associates pairs constituted by one or more failures and one or more state flags. To obtain failure information, the state flags mentioned in the table in register with the failure are merged after being weighted by the coefficients given in the table.  In a particular embodiment, the flags are merged in pairs, beginning with the flags numbered 1 and 2, then merging the result of this merger with the flag 3, and then merging the result of this additional merger with the flag 4, and so on, until all of the flags having a non-zero weighting coefficient for the failure in question have been used up. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of LeGonidec for the purpose of merging flags in pairs. 

Arguably, LeGonidec does not disclose merging tables.  However, Chang discloses:
	Chang [0081] FIG. 13 illustrates an example 1300 of merging tables by appending additional columns. Document 1 has four columns 1302 and so does document 2 (e.g., 1304). A merger 1306 of the two documents has the first three columns identical to each other and create two new columns, one from the fourth column in Document 1 and one from the fourth column in Document 2. The merged table now has five columns, which in this case better and more concisely represents a summary of the original content.
by appending additional columns. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of King, Fredricksen, McLane, LeGonidec and Chang and further in view of Pejic 
Regarding claim 17, the combination of King, Fredricksen, McLane, LeGonidec and Chang discloses program code, operative to accept a third user request wherein a third subset of the documents are flagged by the user; and 
program code responsive to a number of flagged documents not exceeding the first threshold, updating flag data in the primary flag table for flag data corresponding to the third document subset.
Le Gonidec [0033] FIG. 6 shows a correspondence table G.sub.CRP that is also used in the module MOD.sub.FD. The table G.sub.CRP associates pairs constituted by one or more failures and one or more state flags. To obtain failure information, the state flags mentioned in the table in register with the failure are merged after being weighted by the coefficients given in the table.  In a particular embodiment, the flags are merged in pairs, beginning with the flags numbered 1 and 2, then merging the result of this merger with the flag 3, and then merging the result of this additional merger with the flag 4, and so on, until all of the flags having a non-zero weighting coefficient for the failure in question have been used up. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify King to obtain above limitation based on the teachings of LeGonidec for the purpose of merging flags in pairs.

	Pejic [0054 If the total number of documents for the technology type is greater than or equal to this threshold, then the technology type is flagged as a core technology in block 808. If the number of documents for the technology type is less than this threshold, then in block 806 the technology type is either not flagged or flagged as not being a core technology. This is preferably performed for each technology type and each patent assignee, though the analysis can be limited to selected sub-sets of one or more technology types and one or more patent assignees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of King, Fredricksen, McLane, LeGonidec and Chang to obtain above limitation based on the teachings of Pejic for the purpose of noting the number of documents for the technology type is less than the threshold.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., abstract idea which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.   
STEP 1:
The claims are directed to method/process which is one of the categories of statutory subject matter.  

The claims recite a judicial exception, i.e., an abstract idea because at least on of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
1. A computer implemented method for document flagging comprising:
accepting a first user request to specify a target document set wherein a first subset of the documents is flagged by a user;
creating a primary [[master]] flag table for the target document set;
creating a first document subset matching the first user request;
determining whether a number of flagged documents exceeds a first threshold;
responsive to exceeding the first threshold, creating a secondary [[slave]] flag table for the first document subset and storing flag data corresponding to the first document subset in the secondary [[slave]] flag table; and merging the flag data in the secondary [[slave]] flag table into the primary [[master]] flag table.
The limitation “responsive to exceeding the first threshold, creating a secondary [[slave]] flag table for the first document subset and storing flag data corresponding to the first document subset in the secondary [[slave]] flag table” can be done by a mental process in the human mind and thus is directed to an abstract idea.  
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending at a high level of generality, well-understood, routine conventional activities previously known to the industry to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer is simply linked 
	According to the considerations of Prong 2, it is concluded that a draftsman can simply append a computer to the claimed method steps, particularly the preamble of claim 1 which recites “A computer implemented for document flagging.” 
STEP 2B:
	The additional elements do not amount to significantly more than the judicial exception, i.e., the additional elements such as features, limitations, steps, individually and/or in combination do not contribute to a patentable invention.  The inventive concept is well-known in the industry. i.e., document flagging.  
The courts have recognized the following functions as well-understood, routine and conventional functions when they are claimed in a merely generic manner, e.g., at a high level of generality.  The following activities are relevant to instant application:  
i) Receiving or transmitting data over a network 
ii) Performing repetitive method steps 
iii) Data gathering
iv) Electronic record keeping.  
The claim limitation “merging the flag data in the secondary flag table into the primary flag table” is post solution activity which does not amount to significantly more because merging “the first document subset” in the secondary flag table with data in the primary flag table is well-known in the industry.  
Claims 9 and 15 are rejected on a similar basis to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.